Citation Nr: 9916077	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-03 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for right knee 
degenerative joint disease, status post total knee 
arthroplasty, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for left knee 
degenerative joint disease, status post total knee 
arthroplasty, currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.

4.  Entitlement to special monthly compensation based upon 
the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to September 
1943.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's right knee degenerative joint disease, 
status post total knee arthroplasty, is productive of severe 
chronic pain and weakness in the right lower extremity.

3.  The veteran's left knee degenerative joint disease, 
status post total knee arthroplasty, is productive of severe 
chronic pain and weakness in the left lower extremity.

4.  The evidence of record demonstrates that the veteran is 
unable to secure or follow a substantially gainful occupation 
solely by reason of his service-connected disabilities.

5.  The evidence does not show that the veteran is in need of 
regular aid and attendance due solely to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased rating of 60 
percent, but not greater, for right knee degenerative joint 
disease, status post total knee arthroplasty, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.71, 4.71a, Plate II, Diagnostic Codes 5055, 5256-5261 
(1998).

2.  The criteria for entitlement to an increased rating of 60 
percent, but not greater, for left knee degenerative joint 
disease, status post total knee arthroplasty, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.71, 4.71a, Plate II, Diagnostic Codes 5055, 5256-5261 
(1998).

3.  The criteria for entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
by reason of service-connected disabilities are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.16 (1998).

4.  The criteria for entitlement to special monthly 
compensation based upon the need for aid and attendance are 
not met.  38 U.S.C.A. §§ 1114, 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.350, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented claims that are 
plausible.  He has not alleged that there are any records of 
probative value that may be obtained which have not already 
been associated with his claims folder.  The Board 
accordingly finds that the duty to assist the veteran, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

I.  Entitlement to increased ratings for right and left knee 
degenerative joint disease, status post total knee 
arthroplasties, currently evaluated as 30 percent disabling.

The veteran contends that his right and left knee 
degenerative joint disease, status post total knee 
arthroplasties, are more severe than currently evaluated, 
warranting increased ratings.  After a review of the record, 
the Board finds that the veteran's contentions are supported 
by the evidence, and a rating of 60 percent, but not greater, 
is granted for each knee.

The veteran established service connection for degenerative 
joint disease of the right knee, evaluated as 10 percent 
disabling, and for degenerative joint disease of the left 
knee, evaluated as 10 percent disabling, by means of a May 
1994 rating decision.  A November 1995 rating decision 
granted entitlement to 100 percent ratings for both the left 
and right knee for one year, following the total knee 
arthroplasties, and then assigned a 30 percent rating for 
residuals of those total knee arthroplasties following the 
one year period at 100 percent.  Those 30 percent ratings 
were continued by an April 1997 rating decision, which are 
the subject of this appeal.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule).  A knee replacement (prosthesis) is evaluated 
pursuant to the criteria found in Diagnostic Code 5055 of the 
Schedule.  38 C.F.R. § 4.71a (1998).  Under those criteria, a 
rating of 100 percent is warranted for one year following 
implantation of the prosthesis.  A rating of 60 percent is 
warranted with chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  A rating of 30 
percent is warranted with intermediate degrees of residual 
weakness, pain or limitation of motion, or the disability may 
be rated by analogy using Diagnostic Code 5256, 5261, or 
5262.  38 C.F.R. § 4.71a (1998).

A rating greater than 30 percent is also warranted for a knee 
disability where the evidence shows ankylosis of the knee 
between 10 degrees and 20 degrees (Diagnostic Code 5256); 
limitation of extension of the left to 30 degrees (Diagnostic 
Code 5261); or impairment of the tibia and fibula with 
nonunion, with loose motion, requiring a brace (Diagnostic 
Code 5262).  38 C.F.R. § 4.71a (1998).

The evidence shows that the veteran underwent bilateral total 
knee arthroplasties on June 28, 1995.  The veteran was 
assigned a 100 percent rating for each knee for one year 
following that date, pursuant to the criteria of Diagnostic 
Code 5055.  Subsequently, he was assigned a 30 percent rating 
for the residual disability found in each knee.

A June 1996 VA medical report indicates that the veteran had 
a cerebrovascular accident with left-sided hemiparesis, 
status post right and left total knee replacement, chronic 
obstructive pulmonary disease, and degenerative joint 
disease.  The veteran was unable to ambulate well with a 
cane.  He complained of increasing pain in his knees, neck, 
and lower back.  The veteran was never hospitalized for 
cerebrovascular accident but had residual left-sided 
hemiparesis and dysarthria, although lower extremity 
involvement was more than upper extremity involvement.  The 
knees had well-healed scars with good extension and flexion 
present in both.

A January 1997 VA joints examination noted that the veteran 
was 79 years old and had bilateral total knee arthroplasties 
secondary to degenerative joint disease of the knees.  He 
walked very little and had to use a cane or walker whenever 
he did walk.  He also used a wheelchair, and a motorized 
scooter.  He continued to have complaints of bilateral knee 
pain.  His daughter stated that he was unable to bathe and 
dress himself.  He was unable to drive.  He was unable to fix 
or obtain his own food.  He was absolutely unable to leave 
his home without someone to accompany him.  Physical 
examination found the veteran was in a wheelchair.  He had to 
be helped up on the examination table.  Examination of the 
right knee revealed a well-healed surgical scar.  He lacked 
five degrees from terminal extension.  He had 115 degrees of 
flexion.  He did have complaints of pain on motion.  No 
swelling was noted.  He had tenderness to palpation on the 
lateral aspect of the knee.  Stability was within normal 
limits for a total knee replacement.  Examination of the left 
knee revealed that he lacked 5 degrees from terminal 
extension and had 115 degrees of flexion.  He also had pain 
on motion.  No swelling was noted.  Tenderness to palpation 
over the lateral aspect of the left knee was noted.  
Stability was felt to be within normal limits for a total 
knee replacement.  He was unable to attempt to heel-and-toe 
walk.  He was also unable to squat.  The examiner provided an 
impression of residuals of bilateral total knee replacements.

A February 1997 VA aid and attendance/housebound examination 
notes that the veteran had arthritis in both knee, ankles, 
lower back, and neck.  His posture and gait were difficult to 
assess as he was in a wheelchair.  The veteran stated that he 
had a problem dressing, bathing, and shaving, but could feed 
himself.  The veteran had bilateral total knee replacement.  
He had trouble walking ten to twenty feet.  Most of the time 
he used a walking cane, walker, or wheelchair.  He had a 
problem with weight bearing, balance, and propulsion.  The 
veteran also had problems with dizziness, loss of memory, and 
poor balance affecting his ability to ambulate and perform 
self care.  The veteran did not leave the house alone.  
Someone had to take him around.  He did not leave the house 
except for doctor's appointments.

An October 1997 private aid and attendance examination notes 
that the veteran had painful joints which hindered his 
ability to feed himself, to shave, and to fasten clothing.  
He had severe degenerative joint disease of the back and 
legs, was status post stroke, and was unable to walk.  The 
veteran was wheelchair bound and was able to leave the home 
only with assistance.  A wheelchair was required for 
locomotion.  The examiner diagnosed severe degenerative joint 
disease and dementia secondary to stroke.

The Board notes that there is evidence of record which shows 
that the veteran suffered a cerebrovascular accident 
resulting in left-sided hemiparesis and dementia.  However, 
the Board has examined the evidence and the evidence appears 
in equipoise as to whether the veteran's lower extremity 
weakness is the result of his total knee arthroplasties.  
Therefore, resolving all benefit of the doubt in the favor of 
the veteran, the Board finds that his total knee 
arthroplasties are productive of severe chronic pain and 
weakness in the lower extremities, warranting a 60 percent 
rating for each knee.  In making this determination, the 
Board has also noted the residual weakness and fatigability 
shown in the veteran's lower extremities pursuant to 
38 C.F.R. § 4.40 and § 4.45.

The Board notes that while there is evidence of limitation of 
flexion and extension, there is no evidence of recurrent 
subluxation or lateral instability which would warrant 
consideration of an additional rating pursuant to Diagnostic 
Code 5257, and the interpretation provided by VAOPGCPREC 23-
97 (July 1, 1997).

Accordingly, the Board finds that the criteria for 
entitlement to increased ratings, of 60 percent, but not 
greater, for right and left knee degenerative joint disease, 
status post total knee arthroplasties, are met, and the 
veteran's claims therefor are granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.71, 4.71a, Plate II, Diagnostic Codes 5055, 
5256-5261 (1998).


II.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities.

The veteran contends that he is unable to secure or follow a 
substantially gainful occupation by reason of his service-
connected disabilities and that a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities is warranted.  After 
a review of the record, the Board finds that the veteran's 
contentions are supported by the evidence, and his claim is 
granted.

The veteran has established service connection for 
degenerative joint disease of the left knee, status post 
total knee arthroplasty, evaluated as 30 percent disabling; 
degenerative joint disease of the right knee, status post 
total knee arthroplasty, evaluated as 30 percent disabling; 
arthritis of the lumbar spine, evaluated as 20 percent 
disabling; arthritis of the cervical spine, evaluated as 10 
percent disabling; and mild degenerative changes of the left 
hip, evaluated as 10 percent disabling.  The veteran has 
established a combined service-connected disability rating of 
70 percent.  The Board notes that Section I of this decision 
has increased the veteran's disability ratings for his left 
and right knees to 60 percent.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. 
§ 4.16(a) (1998).

The Board notes that for the purpose of meeting the 
percentage criteria of § 4.16(a), the veteran's lower 
extremity disabilities may be considered a single disability.  
Thus, the veteran meets the percentage criteria of having a 
single disability evaluated as at least 40 percent disabling, 
with sufficient other service-connected disability to be 
service-connected as at least 70 percent disabled.  As 
Section I of the decision also granted increased ratings of 
60 percent for each of the veteran's knee disabilities, the 
veteran also meets the percentage criteria by having a single 
disability rated as 60 percent disabling.  Therefore, the 
Board will evaluate whether the veteran is unable to secure 
or follow a substantially gainful occupation solely by reason 
of his service-connected disabilities.

The evidence shows that the veteran's service-connected 
disabilities preclude his securing or following a 
substantially gainful occupation.  The evidence shows the 
veteran's service-connected degenerative joint disease of 
both knees, the lumbar spine, the cervical spine, and the 
left hip results in his having difficulty ambulating.  The 
Board notes that the veteran is confined to a wheelchair, 
however, the evidence shows that his being in a wheelchair is 
due more to his left-sided hemiparesis, dizziness, and loss 
of memory, due to his dementia and a cerebrovascular accident 
which are not service-connected.  However, the veteran's 
difficulty ambulating due to his service-connected knee and 
hip disabilities, in combination with his service-connected 
back disabilities, appears from the evidence to be of the 
severity which would preclude his securing or following a 
substantially gainful occupation.  The Board has particularly 
relied on the severity of the veteran's bilateral total knee 
replacements in finding that his service-connected 
disabilities render him unemployable.

Accordingly, the Board finds that the criteria for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities are met, and the veteran's 
claim therefor is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.16 (1998).


III.  Entitlement to special monthly compensation based upon 
the need for aid and attendance.

The veteran contends that he is so helpless as to be in need 
of regular aid and attendance and that special monthly 
compensation by reason of the need for aid and attendance is 
warranted.  After a review of the record, the Board finds 
that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

The determination as to whether the veteran is so helpless as 
to be in need of regular aid and attendance shall be made 
pursuant to the criteria found in 38 C.F.R. § 3.352.  
38 C.F.R. § 3.350(b) (1998).  The Board notes that the need 
for aid and attendance must result from service-connected 
disability.  38 U.S.C.A. § 1114(l) (West 1991).  The veteran 
will be considered to be in need of regular aid and 
attendance if he establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.350(c)(3) (1998).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable, frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  For the purpose of this 
paragraph "bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (1998).

The evidence shows the veteran has established service 
connection for degenerative joint disease of both knees, the 
lumbar spine, the cervical spine, and the left hip.  The 
evidence also shows a multitude of nonservice-connected 
disabilities, to include, a cerebrovascular accident with 
left-sided hemiparesis, chronic obstructive pulmonary 
disease, a history of hearing loss, a history of peptic ulcer 
disease, senile dementia, Alzheimer's disease, anemia, 
Barrett's esophagitis, hiatal hernia, diverticulosis, and 
defective vision in both eyes.

The Board has examined the evidence of record and finds that 
the evidence does not show that the veteran meets the 
criteria for entitlement to special monthly compensation by 
reason of the need for aid and attendance due to service-
connected disabilities.  While the veteran does have service-
connected disabilities which preclude his securing or 
following a substantially gainful occupation, as the Board 
has found above, the Board finds that the veteran's need for 
aid and attendance is the result of other, nonservice-
connected disabilities.  The Board has analyzed the evidence 
to determine whether the veteran, solely due to service-
connected disabilities meets the criteria for aid and 
attendance benefits.  The Board finds that while the veteran 
may have difficulty or inability to dress himself and to keep 
himself ordinarily clean and presentable, the evidence shows 
that these difficulties are the result of his left-sided 
paresis due to a nonservice-connected cerebrovascular 
accident and his Alzheimer's disease.  The evidence does not 
show any need for frequent adjustment of prosthetic devices, 
necessary for his service-connected disabilities, which 
cannot be performed by the veteran.  While there may be 
difficulty or inability of the veteran to feed himself and 
attend to the wants of nature, these difficulties are also 
occasioned by his nonservice-connected left-sided paresis and 
dementia.  Most notably, a January 1997 VA examination 
attributed the veteran's self-care difficulties and his 
inability to ambulate to his loss of memory, poor balance, 
and dizziness, occasioned by the dementia.  Furthermore, the 
Board finds that the evidence does not show that the veteran 
is bedridden solely due to his service-connected 
disabilities.  The Board concedes that there is an 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
However, the major component of the veteran's incapacity is 
the left-sided paresis, chronic obstructive pulmonary 
disease, and senile dementia, which are not service-connected 
disabilities.  In the absence of those nonservice-connected 
disabilities, and considering only the veteran's service-
connected disabilities, the veteran does not meet the 
criteria for entitlement to special monthly compensation by 
reason of the need for aid and attendance.  The Board notes 
that while the evidence shows that the veteran uses a 
wheelchair for propulsion, this is occasioned by the lack of 
balance due to the nonservice-connected left-sided 
hemiparesis and dizziness, rather than by the service-
connected bilateral knee replacements.  The Board finds that 
the largest single component of the veteran's need for aid 
and attendance is the dementia and the left-sided hemiparesis 
resulting form his nonservice-connected stroke.  The veteran 
must be accompanied everywhere because of the dementia, and 
requires assistance to perform the needs of daily living due 
to the dementia and the hemiparesis.  However, in the absence 
of those and the other nonservice-connected disabilities, the 
Board finds that the evidence does not show a need for aid 
and attendance.

Accordingly, the Board finds that the criteria for 
entitlement to special monthly compensation based upon the 
need for aid and attendance by reason of service-connected 
disabilities are not met, and the veteran's claim therefor is 
denied.  38 U.S.C.A. §§ 1114, 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.350, 3.352 (1998).










	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating of 60 percent, but not 
greater, for right knee degenerative joint disease, status 
post total knee arthroplasty is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits.  Entitlement to an increased rating of 60 percent, 
but not greater, for left knee degenerative joint disease, 
status post total knee arthroplasty is granted, subject to 
the laws and regulations governing the disbursement of 
monetary benefits.  Entitlement to a total disability rating 
for compensation purposes based on individual unemployability 
by reason of service-connected disabilities is granted, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.  Entitlement to special 
monthly compensation based upon the need for aid and 
attendance is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

